76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re James Otis KELLEY, Petitioner.
No. 95-8070.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 25, 1996.

On Petition for Writs of Mandamus and Prohibition.  (CA-94-2295-MJG)
Petition denied by unpublished per curiam opinion.   James Otis Kelley, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus and a writ of prohibition in this court to order the district court to reverse itself in an action in which the district court denied relief to Petitioner.   Mandamus, however, cannot serve as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Accordingly, while we grant leave to proceed in forma pauperis, we grant the motions to deny the petition for the writ of mandamus and for a writ of prohibition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED